—(1) Order, Supreme Court, New York County (Joan Lobis, J.), entered on October 5, 1993, inter alia, granting partial summary judgment to the defendant, unanimously affirmed for the reasons stated by Lobis, J.; and (2) order of said court and Justice also entered on October 5, 1993, denying plaintiff’s motion to renew or reargue the prior decision of the court described in (1) above, is also affirmed, both without costs and without disbursements. No Opinion. The unpublished order of this Court entered herein on February 24, 1994 is recalled and vacated. Concur — Rosenberger, J. P., Ross, Asch, Rubin and Williams, JJ.